In the action underlying the present mandamus action, relator previously was represented by attorneys David W. Mellott and Douglas B. Besman. These two attorneys are now employed by Benesch, Friedlander, Coplan & Aronoff, the firm representing the intervenors-respondents, the Midwest Defendants.
The underlying action is currently pending in the Court of Appeals for Cuyahoga County where relator has been unsuccessful in seeking to disqualify Benesch, Friedlander from representing the Midwest Defendants in the underlying action and also has been unsuccessful in obtaining a hearing on the matter in that court. Relator now seeks the identical relief in this court by way of mandamus.
“Mandamus cannot be utilized as a substitute for an appeal from an interlocutory order,” here, the overruling of a motion to disqualify counsel. State, ex rel. Daggett, v. Gessaman (1973), 34 Ohio St. 2d 55, 63 O.O. 2d 88, 295 N.E. 2d 659, paragraph three of the syllabus; State, ex rel. Sobczak, v. Skow (1990), 49 Ohio St. 3d 13, 550 N.E. 2d 455. See, also, Bernbaum v. Silverstein (1980), 62 Ohio St. 2d 445, 16 O.O. 3d 461, 406 N.E. 2d 532. Cf. Russell v. Mercy Hospital (1984), 15 Ohio St. 3d 37, 15 OBR 136, 472 N.E. 2d 695. The complaint for a writ of mandamus is hereby dismissed, sua sponte.
Moyer, C.J., Sweeney, Douglas, Wright, H. Brown and Res-nick, JJ., concur.
Holmes, J., concurs in judgment only.